DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:
“processing, by processing circuitry having a level one cache, a plurality of work units stored in a work unit queue, wherein the plurality of work units includes a first work unit associated with a first stream data unit and a second work unit associated with a second stream data unit, each of the first stream data unit and the second stream data unit comprising one or more stream fragments; generating, by the processing circuitry when processing the first work unit, first work unit data in a first segment of the level one cache; determining, prior to completion of processing of the first work unit by the processing circuitry, that the second work unit is expected to be processed by the processing circuitry after the first work unit; prefetching data associated with the second work unit from a buffer into a second segment of the level one cache, wherein prefetching the data associated with the second work unit occurs concurrently with at least a portion of the processing of the first work unit by the processing circuitry; flushing, after the processing circuitry completes processing the first work unit, the first segment 
Claim 20 is a non-transitory computer-readable storage medium, correspond to claim 1. Thus, claim 20 is allowed for the same reason set forth in claim 1.
Claim 14 recites the following limitations:
“processing circuity having a level one cache, wherein the processing circuitry is configured to process a first work unit associated with a first stream data unit and a second work unit associated with a second stream data unit, each of the first stream data unit and the second stream data unit comprising one or more stream fragments, and wherein to process the first work unit, the processing circuitry generates first work unit data in a first cache segment of the level one cache; a buffer to store data including the first stream data unit and the second stream data unit; a work unit queue for storing the first work and the second work unit; and a load store unit configured to: determine, prior to completion of processing of the first work unit by the processing circuitry, that the second work unit is expected to be processed by the processing circuitry after the first work unit, prefetch, from the buffer, data associated with the second work unit into a second segment of the level one cache, wherein prefetching the data associated with the second work unit occurs concurrently with at least a portion of the processing of the first work unit by the processing circuitry flush, after the processing circuitry completes processing the first work unit, the first cache segment of the level one cache, wherein flushing the first cache segment includes storing, in the buffer, the first work unit data generated by the processing circuitry, and generate a message indicating that the first work unit data can be accessed from the buffer”.

Claims 2-13, 15-19 are considered allowable due to their respective dependencies.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHOA D DOAN/Primary Examiner, Art Unit 2133